

AMENDMENT TO LOAN NOTE INSTRUMENT




THIS AMENDMENT effective and dated as of 30/7/2008 (the "Amendment"), to that
certain LOAN NOTE INSTRUMENT (the "Instrument"), dated as of April 4, 2008 by
GREEN SCREEN INTERACTIVE SOFTWARE, INC. (f/k/a GREEN SCREEN INTERACTIVE
SOFTWARE, LLC) a Delaware corporation ("Green Screen").


WHEREAS, Green Screen entered into a sale and purchase agreement with Barry
Hatch and Ian Stewart (the "Shareholders") on April 4, 2008, under which Green
Screen purchased from the Shareholders the entire issued share capital of Zoo
Digital Publishing Limited (the "Agreement);


WHEREAS, under the terms of the Agreement, Green Screen agreed to issue and
allot to the Shareholders as part of the consideration payable under the
Agreement loan notes in the principal sum of $2,500,000 and the loan notes
constituted by the Instrument were issued by Green Screen to the Shareholders to
satisfy this obligation;


WHEREAS, the Parties desire to amend the Instrument in the manner described
below,


NOW, THEREFORE, in consideration of the mutual promises herein made, in
consideration of the representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:.



 
1.
Capitalized terms used in this Amendment which are not otherwise defined shall
have the same meaning as set forth in the Instrument.




 
2.
That Certificate issued by Green Screen to Ian Stewart on April 4, 2008 in
respect of Notes for the original principal amount of $1,250,000 has been
delivered to Green Screen by Ian Stewart for cancellation, and such Notes are
hereby redeemed in full and such Certificate is hereby cancelled, and Green
Screen shall simultaneously with the execution of this Amendment deliver to Ian
Stewart a certificate for 117,370 shares of common stock of Green Screen valued
at a price of $10.65 per share. Green Screen represents that such shares are
duly authorized, validly issued, fully paid and nonassessable.

 

 
3.
That Certificate issued by Green Screen to Barry Hatch on April 4, 2008 in
respect of Notes for the original principal amount of $1,250,000 has been
delivered to Green Screen by Barry Hatch for partial redemption of such Notes
and enfacement of a memorandum for $500,000 in principal of Notes which shall be
payable by December 31, 2008 and Green Screen shall simultaneously with the
execution of this Amendment deliver to Barry Hatch a certificate for 70,422
shares of common stock of Green Screen valued at a price of $10.65 per share.
Green Screen represents that such shares are duly authorized, validly issued,
fully paid and nonassessable.


 
 
 

--------------------------------------------------------------------------------

 
 

 
4.
Clause 5.1 of the Instrument shall be deemed to be deleted and replaced with the
following wording:




   
“Subject to Clause 4, Clause 5.2 and the other provisions of this Deed and
Clause 9 of the Share Sale Agreement, the Notes shall be redeemed at par in the
principal amount of $500,000 on December 31, 2008 (the “Maturity Date”).”




 
5.
The Parties intend that the cancellation of the Certificates and redemption of
the Notes and enforcement of a memorandum and the delivery of certificates for
common stock referred to in paragraphs 2 and 3 above shall be treated as a
“conversion” for the purposes of Section 132 of the Taxation of Chargeable Gains
Act 1992.




 
6.
Except as expressly amended by this Amendment, the terms of the Instrument
remain in full force and effect. In the event of any conflict between the terms
of the Instrument and this Amendment the term of this Amendment shall control.




 
7.
This Amendment may be executed in any number of counterparts with the same
effect as if all Parties hereto had signed the same document. All counterparts
shall be construed together and shall constitute one agreement. This Amendment
and any signed agreement or instrument entered into in connection with this
Agreement or contemplated hereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or other electronic
means, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto or to any such agreement or Instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other Parties. No party to any such agreement or instrument shall raise the
use of a facsimile machine or other electronic means to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or the internet as a defense
to the formation of a contract and each such party forever waives any such
defense.

 
[Signature Page Follows]

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed and delivered as a deed
this Amendment to the Instrument as of the date first above written.


Executed and delivered as a deed by
GREEN SCREEN INTERACTIVE SOFTWARE, INC
acting by


/s/ Mark Seremet, President


Executed and delivered as a deed by
BARRY HATCH /s/ Barry Hatch
in the presence of


/s/ Stephen Bailey


Executed and delivered as a deed by
IAN STEWART /s/ Ian Stewart
in the presence of


/s/ Joanne Dale


 
3

--------------------------------------------------------------------------------

 